Citation Nr: 1708859	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  06-26 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for right knee degenerative joint disease (DJD) with painful limited motion.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision from the Department of Veterans (VA) Regional Office (RO) in Atlanta, Georgia.  The RO granted service connection for, and evaluated the Veteran's status post anterior cruciate ligament repair (right knee disability) as 10 percent disabling.

The Veteran appealed, and in an April 2015 Board decision the Board denied the issue of entitlement to an initial rating higher than 10 percent for status post anterior cruciate ligament repair (right knee disability), granted the issue of entitlement to a separate evaluation for right knee DJD with painful limited motion, and remanded for a new VA examination.  

In August 2016 the RO effectuated the Board's decision which granted a separate evaluation for right knee DJD with painful limited motion, and assigned a separate 10 percent rating.  The requested VA examination was also completed, and the case has been returned to the Board for further appellate review.

In January 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The Board apologies for the delays in the adjudication of this case. 

REMAND

Unfortunately, further development is required before the Veteran's right knee disability on appeal may be adjudicated.  During the April 2016 VA examination, the right knee was not tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing pursuant to 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Although pain was noted on examination, the degree at which pain on range of motion testing begins was not noted.  Therefore, the Veteran's rating claim should be remanded for a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). VAOPGCPREC 11-95 (1995).

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the Veteran's claim for an increased rating for his right knee DJD disability, to include VA treatment records from the Miami VA Medical Center dated January 2015 to the present.  All efforts to obtain this evidence should be documented in the claims file.  

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.  All efforts to obtain this evidence should be documented in the claims file.

2.  After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his right knee DJD with painful limited motion disability.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

The knee joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

A complete rationale for all opinions should be provided.

3.  After the above development has been completed, re-adjudicate the claim for entitlement to an initial rating higher than 10 percent for right knee DJD with painful limited motion.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






